Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 04/06/2022. Claims 1-6 are currently pending.
Priority
Current application, US Application No. 16/474,057, filed 06/26/2019 is a national stage entry of PCT/IB2017/055956, International Filing Date: 09/28/2017, which claims foreign priority to 201641044553, filed 12/28/2016.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments
	Regarding arguments on the claim objections, arguments are persuasive and the previous objections are withdrawn.
	Regarding arguments on the claim interpretation under 35 USC 112(f), amendments accompanied with persuasive arguments are accepted and the previous interpretation is withdrawn.
	Regarding arguments on the rejections under 35 USC 101, Applicant's arguments have been fully considered but they are not persuasive.
	Applicant argues (see pg. 7 line 8 – pg. 8 line 7 from the bottom) that the claims are directed to the improvement in the monitoring and verification of field devices and measurement devices in an automated industrial processing facility by asserting that the field devices and measurement devices in an automated industrial processing facility are particular and specific.
	Examiner respectfully submits that the alleged improvements are in the abstract idea itself and the field devices and measurement devices in an automated industrial processing facility are general, not specific and they are recited in a high level of generality. Claims fail to show additional elements as particular nor specific. Claims even fails to describe what type of field devices are used in what application and in which industry. The phrase “industrial automation and factory automation systems” are too general and it appears an effort trying to monopolize the entire industrial and factory automation systems. The applicant fails to provide the additional elements being integrated into a practical application. It is not clear what specific limitations in the claim that solves the problem as the applicant argues, either. Therefore, the rejections are maintained.
	Regarding remarks on the 35 U.S.C. §103(a) rejections to the claims, Applicant's arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
	Claim 5 is objected to because of the following informalities:  As per claim 5, the limitation “the corresponding verification definition data se for the corresponding field device under verificationt” in “iii. comparing the measured values … from the corresponding verification definition data se …” should be replaced with “the corresponding verification definition data set for the corresponding field device under verification” to correct an obvious clerical errors occurred during amendment. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A verification device for verifying a plurality of types of field devices installed in a process plant, the verification device comprising: (1.A)
	a. communication adapter having a communications port configured to communicatively connect the verification device to a plurality of different field devices to receive values of one or more operational parameters measured by the plurality of field devices; (1.B)
	b. a repository comprising a plurality of verification definition data sets each associated with one of the plurality of different field devices, each of the verification definition data sets is associated with a type of field device from the plurality of types of field devices; (1.C)
	wherein each verification definition data set comprise one or more sets of expected threshold values of one or more corresponding operational parameters for a corresponding type of field device from among the plurality of different field devices; (1.D) and
	c. a comparison and verification processor configured for: (1.E)
	i. obtaining, from the repository, a corresponding verification definition data set associated with a field device under verification from among the plurality of different field devices, based on a device type identifier of the field device under verification; (1.F)
	ii. measuring one or more values of one or more operational parameters received from the field device under verification as defined by the corresponding verification definition data set; (1.G)
	iii. comparing the measured values of the one or more operational parameters with corresponding threshold values of the one or more operational parameters from the corresponding verification definition data set for the corresponding field device under verification; (1.H)
	and iv. determining a condition of the field device under verification from among the plurality of different field devices based on the comparison. (1.I)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations),  certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and ““Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps labeled as (1.A) and (1.H)-(1.I) are treated by the Examiner as belonging to mental processing grouping or the combination of mental processing grouping and mathematical concept grouping as the limitations includes human judgement, observation or evaluation and/or mathematical relationship between operating parameters, definition data sets, threshold values
while the highlighted limitations/steps labeled as (1.C)-(1.D) can be treated as belonging to a Mental Processing grouping as the limitations involve human judgement, observation or evaluation. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A verification device for verifying a plurality of types of field devices installed in a process plant”, “a communication adaptor”, “a repository”, “a comparison and verification processor”, “obtaining, from the repository, a corresponding verification definition data set” and “measuring one or more values of one or more operational parameters received from the field device under verification as defined by the corresponding verification definition data set”;
In Claim 5: “A method for verifying field device installed in a process plant”:
In Claim 6: “providing electrical excitation to one or more components of the field device”;
As per claim 1, the additional element in the preamble “A verification device for verifying a plurality of types of field devices installed in a process plant” is not qualified for a meaningful limitation and it merely links the use of the judicial exception to a general technological method, environment or field of use. The limitation/element “a plurality of types of field devices installed in a process plant“ is not particular. The limitations/elements “a communication adaptor”, “a repository” and “a comparison and verification processor” represent components of general computer and they are not particular. The limitations/steps “obtaining, from the repository, a corresponding verification definition data set” and “measuring one or more values of one or more operational parameters received from the field device under verification as defined by the corresponding verification definition data set” represent general data gathering step and only add insignificant extra solution activities to the judicial exception.
As per claim 5, the additional element in the preamble “A method for verifying field device installed in a process plant” is not qualified for a meaningful limitation and it merely links the use of the judicial exception to a general technological method, environment or field of use.
As per claim 6, the limitation/step “providing electrical excitation to one or more components of the field device” represent providing input stimulus to the field device and only adds insignificant extra solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fails to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (see Ott, Spanke, Dicaire and others in the prior art of record)
	Claims 1-6, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 20040199351 A1), hereinafter ‘Ott’ in view of Spanke (DE 102011075764 A10, hereinafter ‘Spanke’.
As per claim 1, Ott discloses
	A verification device (safety system, process control system, testing block [0010, 0023-0024, 0036, 0056, Fig. 1 & 3]) for verifying a plurality of types of field devices installed in a process plant, (test … performed on … field devices within the process plant [0004, 0008-0010, Fig. 1], any desired types of field devices, such as Sensors, valves, transmitters, positioners [0018]) the verification device comprising:	
	a. an adapter having a communications port configured to communicatively connect the verification device to a plurality of different field devices to receive values of one or more self-test result parameters created by the plurality of field devices; (a field device communication unit or routine 110 [0036 - 0038, Fig. 2 & 3])
	b. a repository comprising a plurality of verification definition data sets each associated with one of the plurality of different field devices, each of the verification definition data sets is associated with a type of field device from the plurality of types of field devices; (memory 115 [0041-0042, Fig. 3])
	wherein each verification definition data set comprise one or more sets of expected test conditions of one or more corresponding self-test result parameters (periodic or on-demand testing, detects the results of the test, faulty condition, generate an alarm … in response to the detection of a poor, bad abnormal … status [0009], implying verifying against the threshold values) of one or more corresponding operational parameters for a corresponding type of field device; (operational status … of a field device [0009]), but is silent regarding use of threshold values.
	and c. a verification module configured for: (testing block 90 [0009, 0035-0036, 0042 and 0056])
	i. obtaining, from the repository, a corresponding verification definition data set associated with the field device under verification, based on a device type identifier of the field device; (enable an on-line self-diagnostic test to be stored in the memory of the device and enable the test to be initiated by one or more commands sent to the device [0006], safety logic modules Stored in a memory and is communicatively connected to provide control signals [0016], initiate the self-testing routine [0035], status fields are usually provided in messages or communications from HART and Fieldbus field devices [0036])
	ii. measuring one or more values of one or more self-test result parameters of the field device under verification in accordance with the corresponding verification definition data set; (monitor the operation of the field device or the self-testing routines 88 and to obtain the results of the self-testing routines 88 as well as to communicate with the field devices and receive other status information from the field devices [0035])
	iii. comparing the measured values of the one or more test result parameters with corresponding threshold values of the one or more test result parameters from the corresponding verification definition data set for the corresponding field device under verification (testing and monitoring functionality is especially important in Safety Systems, in which it is desirable to timely monitor or assess the operational status of the devices … when an unsafe condition arises [0008])
	and iv. determining a condition of the field device under verification based on the comparison.  (the status of the field device as good, bad, normal, abnormal, out of mode, this additional status information … can be used to generate alarms, events and messages  [0036]).
However, Ott is silent regarding measuring one or more values of one or more operational parameters received from the field device under verification as defined by the corresponding verification definition data set and use measured operational parameters instead of test result parameters of field devices.

Spanke discloses measuring operational parameters received from the field device under verification as defined by the corresponding verification (The evaluation device 1 has an interface 11 for receiving the parameters of the field 34 device, a parameter standard specified for each parameter [abs, Fig. 1]) and 
	comparing the measured values of the operational parameters with corresponding standard values of the operational parameters (determines the parameters whose values are outside a range of values of the corresponding parameter standard [abs])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Ott in view of Spanke to measure one or more values of one or more operational parameters, instead of test result parameters, received from the field device under verification as defined by the corresponding verification definition data set and 
compare the measured values of the one or more operational parameters with corresponding threshold values of the one or more operational parameters from the corresponding verification definition data set for the corresponding field device under verification for a safe control of field devices installed in a process plant. (Ott – process control [abs], process plant, safety related, safe mode, process control [0003])

As per claim 2, Ott and Spanke disclose claim 1 set forth above. 
Spanke discloses 
	wherein the corresponding verification definition data set comprises a first set of one or more  threshold values of the corresponding operational parameters and a second set of one or more threshold values of the corresponding operational parameters, (the parameters of the field 34 device, a parameter standard specified for each parameter [abs, Fig. 1], upper limit, lower limit [pg. 4 line 10-13], reference value range [pg. 6 line 28 – pg. 7 line 31], maximum value ranges [pg. 8 line 12 – pg. 9 line 32])
	wherein the threshold values of the first set are based on reference values of the one or more operational parameters at the production of the field device; (monitoring or diagnostic methods … during operation of the filed device [pg. 2 line 32-37, pg. 5 line 18-21])
	and wherein the threshold values of the second set of the one or more operational parameters are based on one or more values of the operational parameters measured upon installation of the field device under verification at the process plant. (monitoring or diagnostic methods … during commissioning [pg. 2 line 32-37, pg. 4 line 14-19, pg. 5 line 18-21, pg. 5 line 35, pg. 13 line 8-13])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Spanke to disclose “wherein the corresponding verification definition data set comprises a first set of one or more  threshold values of the corresponding operational parameters and a second set of one or more threshold values of the corresponding operational parameters, wherein the threshold values of the first set are based on reference values of the one or more operational parameters at the production of the field device; and wherein the threshold values of the second set of the one or more operational parameters are based on one or more values of the operational parameters measured upon installation of the field device under verification at the process plant” for a safe control of field devices installed in a process plant.

As per claim 5, Ott discloses
	A method for verifying a plurality of types of field device installed in a process plant, (test … performed on … field devices within the process plant [0004, 0008-0010, Fig. 1], any desired types of field devices, such as Sensors, valves, transmitters, positioners [0018], a method of implementing a device test in a process plant [claim 31]) the method comprising:
i. obtaining, from the repository, repository comprising a plurality of verification definition data sets each associated with one of a plurality of different field devices, a corresponding verification definition data set associated with the field device under verification, based on a device type identifier of the field device; (enable an on-line self-diagnostic test to be stored in the memory of the device and enable the test to be initiated by one or more commands sent to the device [0006], ], periodic or on-demand testing, detects the results of the test, faulty condition, generate an alarm … in response to the detection of a poor, bad abnormal … status [0009], implying verifying against the threshold values, safety logic modules Stored in a memory and is communicatively connected to provide control signals [0016], initiate the self-testing routine [0035], status fields are usually provided in messages or communications from HART and Fieldbus field devices [0036])
	ii. measuring one or more values of one or more test result parameters of the field device under verification in accordance with the corresponding verification definition data set; (monitor the operation of the field device or the self-testing routines 88 and to obtain the results of the self-testing routines 88 as well as to communicate with the field devices and receive other status information from the field devices [0035])
	iii. comparing the measured values of the one or more test result parameters with corresponding threshold values of the one or more test result parameters from the corresponding verification definition data set for the corresponding field device under verification (testing and monitoring functionality is especially important in Safety Systems, in which it is desirable to timely monitor or assess the operational status of the devices … when an unsafe condition arises [0008])
	and iv. determining a condition of the field device under verification based on the comparison.  (the status of the field device as good, bad, normal, abnormal, out of mode, this additional status information … can be used to generate alarms, events and messages [0036]).
However, Ott is silent regarding measuring one or more values of one or more operational parameters received from the field device under verification as defined by the corresponding verification definition data set and use measured operational parameters instead of test result parameters of field devices and the rest of the claims.

Spanke discloses measuring operational parameters received from the field device under verification as defined by the corresponding verification (The evaluation device 1 has an interface 11 for receiving the parameters of the field 34 device, a parameter standard specified for each parameter [abs, Fig. 1]), 
	comparing the measured values of the operational parameters with corresponding standard values of the operational parameters (determines the parameters whose values are outside a range of values of the corresponding parameter standard [abs]),
	wherein the corresponding verification definition data set comprises a first set of one or more  threshold values of the corresponding operational parameters and a second set of one or more threshold values of the corresponding operational parameters, (the parameters of the field 34 device, a parameter standard specified for each parameter [abs, Fig. 1], upper limit, lower limit [pg. 4 line 10-13], reference value range [pg. 6 line 28 – pg. 7 line 31], maximum value ranges [pg. 8 line 12 – pg. 9 line 32])
	wherein the threshold values of the first set are based on reference values of the one or more operational parameters at the production of the field device; (monitoring or diagnostic methods … during operation of the filed device [pg. 2 line 32-37, pg. 5 line 18-21])
	and wherein the threshold values of the second set of the one or more operational parameters are based on one or more values of the operational parameters measured upon installation of the field device under verification at the process plant. (monitoring or diagnostic methods … during commissioning [pg. 2 line 32-37, pg. 4 line 14-19, pg. 5 line 18-21, pg. 5 line 35, pg. 13 line 8-13]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Spanke to measure one or more values of one or more operational parameters, instead of test result parameters, received from the field device under verification as defined by the corresponding verification definition data set, compare the measured values of the one or more operational parameters with corresponding threshold values of the one or more operational parameters from the corresponding verification definition data set for the corresponding field device under verification, disclosing thresholds related to the verification definition data set for a safe control of field devices installed in a process plant.

	Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ott and Spanke in view of Dicaire (US 20140257529 A1), hereinafter 'Dicaire'.
As per claims 3 and 6, Ott and Spanke disclose claims 1 and 5 set forth above.
Ott discloses wherein the communication adaptor includes a simulator that is configured to excite the field device under verification prior to measurement of one or more values of parameters of the field device under verification (process control I/O devices [0018], the logic solvers 50-56 is an I/O device that executes safety logic modules stored in a memory and is communicatively connected to provide control signals to and/or receive signals from safety system field devices 60 and 62 [0016])

Spanke discloses measurements of values of parameters of the filed device under verification (The evaluation device 1 has an interface 11 for receiving the parameters of the field 34 device).

However, the set forth combined prior art is silent regarding providing electrical excitation in accordance with the one or more values of the electrical excitation parameters of the corresponding verification definition data set associated with the field device under verification.

Dicaire further disclose applying one of more values of electrical excitation parameters to a corresponding type of field device (stroke test [0033, 0048, and 0050]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Dicaire to disclose the limitations of claim 3 and 6 for a safe control of field devices installed in a process plant.

As per claim 4, Ott, Spanke disclose claim 1 set forth above.
Ott further discloses reconfiguration feature of verification module (testing unit 90 is reconfigured [0046, 0049, 0051]), but is silent regarding updating the threshold values of the one or more operational parameters of the field device under verification

Dicaire further discloses the update feature of device diagnostic data values (a device diagnostic data value, update requirements [0061], configuration library, the device definition information includes any available diagnostic values in the device that are … updated [0071]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Dicaire to configure the verification module for updating the threshold values of the one or more operational parameters of the field device under verification for a safe control of field devices installed in a process plant.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Peluso (US 20180024519 A1) discloses techniques for assessing and presenting differences between the current commissioning data of a set of process control devices within a process plant and the respective baseline or defined commissioning parameters of the set of process control devices. According to embodiments, systems and methods may obtain the current commissioning data from the set of process control devices and access baseline parameters corresponding to the commissioning data. The systems and methods may compare the current commissioning data to the baseline parameters to determine a set of differences, and present, via a user interface, the set of differences for review by an administrator. In reviewing the set of differences, the administrator may facilitate different functionalities including re-baselining or reconfiguring process control devices.
	Ishikawa (US 20170160727 A1) discloses a field device, which measures a physical quantity in a plant or processes the physical quantity, includes: an instruction unit configured to output a verification execution instruction signal for instructing execution of verification of the field device; an operation verifying unit configured to verify an operation of at least one element of the field device in response to the verification execution instruction signal and to verify an operation of the field device based on the verification result; and an output unit configured to output the verification result which is a result of verification of the operation by the operation verifying unit.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865